OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously affirmed, with leave to defendant, if he be so advised, to seek relief in the court below pursuant to CPL 410.20 (1).
The sole issues raised upon this appeal relate to the propriety of the sentence. Defendant’s claim that he was deprived of an opportunity to speak before the imposition of sentence has not been preserved for appellate review (see People v Hogan, 284 AD2d 655, 656) and we are not, in any event, inclined to reach said issue in the interests of justice in light of his position herein that he does not wish to be afforded the opportunity of making a statement before being resentenced in the court below.
Defendant correctly contends that he is not a “sex offender” as defined by Correction Law § 168-a. However, the limited definition contained in said statute is inapplicable to the facts at bar which are governed by Penal Law § 65.10 (People v Myatt, 248 AD2d 68, 71).
The other issues raised upon this appeal are similarly lacking in merit.
With regard to defendant’s assertion that there has been an undue forcible separation of him from his grandchild and other young children because of the conditions of his probation, leave is granted him to seek relief therefrom in the court below as above indicated (see People v Myatt, supra at 72).
Floyd, P.J., Doyle and Winick, JJ., concur.